DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/15/2021 has been entered. Claims 1-9 and 16-20 remain rejected; claims 10-15 remain withdrawn, and claims 21-22 have been added. Applicant’s amendments to the claims have not overcome each interpretation rejection previously set forth in the Non-Final Office Action mailed 10/01/2021.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Applicant argues that Khairkhahan does not teach “a suture extending through the passage of the drive rod, wherein the suture includes a distal end configured to be received through the surgical fastener” because Khairkhahan paragraph 160 teaches the anchor (1610, i.e. surgical fastener) can be used to return the anchor.  This argument is not convincing as it appears to be based on a method of using the device and not on the claimed device itself.  As discussed below, Khairkhahan teaches of a suture extending through the passage of the drive rod, wherein the suture includes a distal end configured to be received through the surgical fastener.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 16, 18-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khairkhahan et al. (US PGPub 2015/0366666), hereinafter known as “Khairkhahan.”
With regards to claim 1, Khairkhahan discloses (15B-15D) a surgical applicator for forming a purse string suture (functional limitation – surgical applicator of Khairkhahan comprises the claimed elements as discussed below and therefore is capable of being in use for forming a purse string suture) comprising: 
an actuation assembly (paragraphs 159 and 160 – torqueable wire); and 
a reload 1600 operatively coupled with the actuation assembly (paragraph 160), the reload 1600 including: 
a sleeve 1605 defining a lumen extending therethrough; 
a drive rod 1630 rotatably supported within the sleeve 1605, the drive rod 1630 defining a passage (figure 15B) therethrough; 

a suture 1635 extending through the passage of the drive rod 1630 (figure 15B), the suture 1635 including a distal end configured to be received through the surgical fastener 1610 (see figure 15D – suture 1635 distal end is seen traversing through the surgical fastener 1610.1 and 1610.2; additionally ball 1640 is seated in the pocket inside the anchor 1610.1; paragraph 161).  
With regards to claim 6, Khairkhahan discloses wherein the sleeve 1605 includes an inner wall defining the lumen, the inner wall includes a guide 1620 extending radially inward, and the guide is configured to rotatably support the surgical fastener 1610 thereon (paragraph 159).  
With regards to claim 7, Khairkhahan discloses wherein the guide 1620 of the inner wall includes a helical coil configuration (paragraph 159 – threads can house the coils of anchors 1610) configured to facilitate rotational advancement of the surgical fastener 1610.  
With regards to claim 16, Khairkhahan discloses (Figures 15B-15D) a surgical applicator for forming a purse string suture (functional limitation – surgical applicator of Khairkhahan comprises the claimed elements as discussed below and therefore is capable of being in use for forming a purse string suture), comprising: 
a handle assembly (paragraphs 159 and 160) including: 
a motor (paragraph 160 – electric motor) including an output shaft (paragraph 160 – torqueable wire); and 
an actuator (paragraphs 159 and 160 – torqueable wire) operatively coupled with the motor (paragraph 160 – torqueable wire may be controlled via an electric motor, therefore operatively coupled); and 
a reload 1600 operatively coupled with the motor (paragraph 160), the reload 1600 including: 

a drive rod 1630 rotatably supported within the sleeve 1605 and defining a passage therethrough (figure 15B); 
a surgical fastener 1610 including a coil body portion (paragraph 159) rotatably supported on the drive rod 1630 such that rotation of the drive rod 1630 advances the surgical fastener 1610 (paragraph 160); and 
a suture 1635 extending through the passage of the drive rod 1630 (paragraph 161; figure 15B), the suture 1635 including a distal end portion dimensioned to be received through the surgical fastener 1610 (see figure 15D – suture 1635 distal end is seen traversing through the surgical fastener 1610.1 and 1610.2; additionally ball 1640 is seated in the pocket inside the anchor 1610.1; paragraph 161).  
With regards to claim 18, Khairkhahan discloses wherein the sleeve 1605 includes an inner wall defining the lumen, the inner wall includes a guide 1620 extending radially inward, and the guide 1620 is configured to rotatably support the surgical fastener 1610 thereon (paragraph 159).  
With regards to claim 19, Khairkhahan discloses wherein the guide 1620 of the inner wall includes a plurality of helical coils (paragraph 159 – threads 1620 can house the coils of the anchors 1610) arranged along a length of the reload 1600 (figure 15B).  
With regards to claim 22, Khairkhahan discloses wherein the suture 1635 is configured to be displaced proximally through the surgical fastener 1610 (see figure 15D – suture 1635 is seen to extend both proximally and distally through surgical fasteners 1610.1 and 1610.2, therefore is displaced proximally through each fastener).
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khairkhahan.
With regards to claim 21, Khairkhahan discloses the surgical applicator as claimed in claim 1. Although Khairkhahan does not explicitly disclose or show wherein the suture 1635 extends through the entire length of the passage of the drive rod 1630, it can be assumed suture 1635 extends through the entire length of the passage rod due to the embodiment of Figures 7A-7C and paragraph 132 wherein the suture 750 may extend into the handle 730 of the delivery device 700; paragraph 170 states various combinations or subcombinations of the specific features and aspects of the embodiments disclosed above may be made and still fall within one or more of the inventions. Thus, the use of a suture extending through the entire length of the device in Figures 15B-D would have been encompassed or alternatively obvious over the teachings of the prior art.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan in view of Aranyi (US PGPub 2005/0222665).
With regards to claims 2 and 3, Khairkhahan discloses the surgical applicator as claimed in claim 1. Khairkhahan is silent wherein the drive rod defines a slot configured to slidably engage a portion of the surgical fastener to impart concomitant rotation to the surgical fastener; and wherein the slot extends along a length of the drive rod.  
However, Aranyi, in the same field of endeavor, teaches (Figures 9-10) wherein the drive rod 154 defines a slot 154a configured to slidably engage a portion of the surgical fastener 90 to impart concomitant rotation to the surgical fastener 90; and wherein the slot 154a extends along a length of the drive rod 154 (paragraph 106).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Khairkhahan to include the slot of Aranyi for the purpose of further anchoring the fasteners in place on the drive rod via the hook of the fastener, providing a stronger connection.
With regards to claims 8 and 9, Khairkhahan discloses the surgical applicator as claimed in claim 1. Khairkhahan is silent to further including an elongate member detachably supporting the reload thereon, the elongate member including an actuation shaft operatively coupled to the actuation assembly and the drive rod of the reload; and wherein the drive rod has a proximal portion defining a cavity having a cross-section complementary to a cross-section of the actuation shaft of the elongate member.
However, Aranyi, in the same field of endeavor, teaches (Figures 49-50) an elongate member 163 detachably supporting (paragraph 130) the reload thereon, the elongate member 163 including an actuation shaft 163a operatively coupled to the actuation assembly 128 and the drive rod 154 of the reload; and wherein the drive rod 154 has a proximal portion defining a cavity 154b having a cross-section complementary to a cross-section of the actuation shaft 163a of the elongate member 163.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Khairkhahan to include an elongate member detachably supporting the reload thereon, the elongate member including an actuation shaft operatively coupled to the actuation assembly and the drive rod of the reload; and wherein the drive rod has a proximal portion defining a cavity having a cross-section complementary to a cross-section of the actuation shaft of the elongate member as taught by Aranyi for the purpose of easier maintenance of parts, being able to effectively clean and reuse the applicator.

Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan in view of Bolduc et al. (WO 96/03925), hereinafter known as “Bolduc.”
With regards to claims 4-5 and 17, Khairkhahan discloses the surgical applicator as claimed in claim 1. Khairkhahan is silent wherein the sleeve has a distal portion having a cutout providing an opening for the surgical fastener to engage tissue; and wherein the sleeve includes a lateral wall 
However, Bolduc, in the same field of endeavor, teaches (Figures 9-10A) wherein the sleeve 36 has a distal portion 46 having a cutout providing an opening for the surgical fastener 10 to engage tissue; and wherein the sleeve 36 includes a lateral wall defining the cutout such that a distal tip of the surgical fastener 10 engages tissue while the coil body portion is rotatably supported on the drive rod (Page 21 lines 15-27; Page 22 lines 18-22).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Khairkhahan to include the lateral cutout opening of Bolduc for the purpose of facilitating engagement of the surgical fasteners and guiding them out of the applicator and into tissue (page 21 lines 15-18 of Bolduc), therefore providing a one-way exit for the surgical fastener so the operator is aware on how to position the surgical applicator in operation.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan in view of Russo et al. (2018/0042591), hereinafter known as “Russo.”
With regards to claim 20, Khairkhahan discloses wherein the handle assembly includes a motor (paragraph 160 – electric motor). Khairkhahan is silent wherein the handle assembly further includes a battery.
However, Russo, in the same field of endeavor, teaches (Figure 13) wherein the handle assembly 1001 further includes a battery 1005 (paragraph 54 - surgical instrument 1000 may include a battery 1005 located at a proximal end of handpiece 1001. Surgical instrument 1000 may be a powered, e.g., motorized tack delivery device).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        12/30/2021

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771